DETAILED ACTION
Response to Amendment
Claims 24-27, 30-33, 39-41, and 43-60 are pending. Claims 24-27, 30-33, 39-41, and 43-57 are amended directly, or by dependency on an amended claim. Claims 58-60 are new.
Response to Arguments
Applicant’s arguments, see page 9, filed 15 December, 2021, with respect to the double patenting rejections of claims 39-48, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The double patenting rejections of claims 39-48 been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 24-27, 30-33, 39-41, and 43-57 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
It is noted the limitation “in which the first set of print structures and the second set of print structures are positioned as a plurality of curving lines” has support in this application but not the applications predating the current application. Therefore these claims are not given the earlier priority date, and are given the priority date of the current application of 24 January, 2020.
New claims 58-60 are objected to as allowable.
Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33 is dependent on canceled claim 29.  Appropriate correction is required. For purposes of examination examiner will interpret claim 33 as depending on claim 24. However as this makes the claim a duplicate of claim 32, applicant likely means to have this claim depend on another claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) in view of Shoobridge (US 7185816 B1) in view of Soules et al. (US 5522623 A).

Regarding claim 24, Fritz et al. disclose a document comprising: a first surface; a second surface (paper articles, [0003], “The term "article" as used herein refers to any physical object that can be marked by printing. Without limitation, fabric and paper articles are preferred articles of the invention. The paper articles may be coated or non-coated as is known in the art”, [0005], [0019] [indicates a minimum of two surfaces in that it can have a front and back, and/or layers of coatings, or different regions within the front or back side]) in which the first surface comprises a first set of print structures and a second set of print structures, in which the first set of print structures and the second set of print structures collectively convey an encoded signal discernable from optical scan data representing at least a first portion of the first 

While Fritz et al. imply the print structures collectively convey an encoded signal (claim 24, claim 49) and in which the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface (claim 

Shoobridge teaches a document comprising: a first surface; a second surface (A barcode symbol is typically an array of encoded elements that are printed directly on an object surface or on labels affixed to an object surface, col. 1, lines 10-30), in which the first surface comprises a first set of print structures and a second set of print structures (The color or shades of gray provides the current barcode symbology with a third dimension of information. The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, “A barcode symbol is typically an array of encoded elements that are printed directly on an object surface or on labels affixed to an object surface. Barcode symbols are typically read by optical techniques, such as by readers implementing scanning laser beams or handheld wands. Barcode symbols typically comprise bars and spaces with bars of varying widths representing strings of binary ones and spaces of varying widths representing binary zeros. The specific arrangement of bars or elements in a barcode symbol defines the character represented by the barcode symbol according to a set of rules and definitions specific to the code. This is referred to as the symbology of the code. The size of the bars and spaces is determined by the type of code used, as is the actual size of the bars and spaces. The number of characters per inch represented by the barcode symbol is referred to as the density of the symbol”, col. 1, lines 10-30, barcode structure comprises at least one pattern, col. 2, lines 15-40, front view of a label having a two-dimensional barcode with colored boxes, col. 3, lines 40-

Fritz et al. and Shoobridge are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30). The combination of Shoobridge with Fritz et al. will enable the use of a printed barcode. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the barcode of Shoobridge with the invention of Fritz et al. as this was known at the time of the invention, the combination would have predictable results, and as Shoobridge indicates “According to a preferred aspect of the 

Fritz et al. and Shoobridge do not disclose the presence of the encoded signal is imperceptible or nearly imperceptible to a human observer of the first set of print structures and the second set of print structures, and in which the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface.

Soules et al. teach the presence of the encoded signal is imperceptible or nearly imperceptible to a human observer of the first set of print structures and the second set of print structures, and in which the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface (“Our coded document uses an essentially invisible bar code, typically only because the bar code is covered under the surface of the conventionally printed document. A "covered up" code which can be read only by an electro-optical reading means using light in the IR region is described in greater detail hereinbelow, though, in addition it may have a human-visible bar code as illustrated in FIG. 2 herein, col. 4, lines 65 -col. 5, line 5, “FIG. 2 is a diagrammatic exploded 
.

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Soules et al. (US 5522623 A) as applied to claim 24 above, further in view of Havard (US 20060081718 A1).

Regarding claim 25, Fritz et al. and Shoobridge and Soules et al. disclose the document of claim 24. Fritz et al. partly disclose in which the second set of print structures are arranged on the first surface so as to provide a reflection pattern, and in which the second, different ink comprises a metallic ink (“A collection of green inks are selected or prepared using a range of known colorants (i.e., dyes and pigments). Reflectance readings are obtained from each colored marking at a fine grid of wavelengths using a precision spectrophotometer. The readings are then combined with the spectral emission curves of the copier light and incandescent light to compute the reflectance curves of each marking under the two light environments”, [0027]), however, another reference is provided to make this point explicit.

Havard teaches a second set of print structures are arranged on the first surface so as to provide a reflection pattern, and in which the second, different ink comprises a metallic ink (The coupons are made with printing methods that apply dark- and light-colored inks to metallicized paper, or apply metallic inks to dark- or light-colored surfaces of papers, abstract, In a first aspect of the invention, the coupon has a sheet (such as metallized paper stock) with a reflective surface, a dark-colored covering (such as blue or black ink) over the reflective surface in the human-readable section and forming the text of the human-readable section either as negative or positive images, and a light-colored covering (such as white ink) over the reflective surface in the bar code section and forming the bars as a negative image (i.e., with the bars formed by the reflective background surface surrounded by the light-colored covering), [0007], a reflective covering (such as metallic ink) forming the text of the human-readable section either as negative or positive images, [0008], “The backing layer 122 and dark-colored layer 124 advantageously are formed as a laminated paper product. The reflective covering 126 is advantageously a reflective ink, for example, a metallic ink, of which many commercial examples exist. The sheet 120 may have other constructions, for example instead of the laminated structure illustrated, the sheet 120 may be a homogeneous layer of materials providing a dark-colored surface, such as simple paper stock, or may be a light-colored sheet of paper with dark-colored ink applied in the human readable section 114. Additionally, the reflective metallized ink or coating 126 may itself have a transparent coating (not shown) to prevent corrosion or to enhance usability or to provide a desired tint”, [0029], reflective metallic printers ink, [0032]).



Regarding claim 27, Fritz et al. and Shoobridge and Soules et al. disclose the document of claim 24. Fritz et al. and Shoobridge and Soules et al. do not disclose the second ink comprises a metallic ink.

Havard teaches the second ink comprises a metallic ink (The coupons are made with printing methods that apply dark- and light-colored inks to metallicized paper, or apply metallic inks to dark- or light-colored surfaces of papers, abstract, In a first aspect of the invention, the coupon has a sheet (such as metallized paper stock) with a reflective surface, a dark-colored covering (such as blue or black ink) over the reflective surface in the human-readable section and forming the text of the human-readable section either as negative or positive images, and a light-colored covering (such as white ink) over the reflective surface in the bar code section and forming the bars as a negative image (i.e., with the bars formed by the reflective background 

Fritz et al. and Shoobridge and Havard are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Havard, [0007]). The combination of Havard with Fritz et al. and Shoobridge will enable the use of a metallic ink and reflective feature. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the ink and feature of Havard with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Havard indicates “The present invention generally relates to retail merchandise discount coupons, and more particularly to a coupon structure and a method for making coupons that provides coupons that are resistant to fraudulent copying and redemption” ([0001]), thus increasing the security of the final document when combined with Fritz et al. and Shoobridge et al..

Claims 26, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Soules et al. (US 5522623 A) as applied to claims 24 and 29, above, further in view of Holmes et al. (US 5483363 A).

Regarding claim 26, Fritz et al. and Shoobridge and Soules et al. disclose the document of claim 24. Fritz et al. and Shoobridge and Soules et al. do not disclose the reflection pattern comprises a diffraction grating. 

Holmes et al. teach the reflection pattern comprises a diffraction grating (“U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different directions and this is used to provide an indication of whether a security device under test is authentic”, col. 1, lines 15-20, One example of the first structure would be one which generates a "rainbow" (Benton) display hologram made by conventional embossing and metallising for visual authentication overlaid with a second structure for generating a weak machine readable diffraction grating or hologram, the second structure covering the entire area of the first and designed to be read at infra-red wavelengths. Upon illumination with white light a rainbow hologram will reconstruct to give an image banded with colour especially visible at the peak of the eye response (500-600 nm), the colour changes depending on the viewing angle, col. 2, lines 30-40, “The first diffractive pattern can take a variety of forms of a conventional nature such as object holograms, two dimensional graphical diffraction effects, combined two and three dimensional graphical diffractive patterns, single or matrixed diffraction gratings, computer generated 

Fritz et al. and Shoobridge and Holmes et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Holmes et al., col. 2, lines 30-40). The combination of Holmes et al. with Fritz et al. and Shoobridge and Soules et al. will enable the use of a diffraction grating. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the diffraction grating of Holmes et al. with the invention of Fritz et al. and Shoobridge and Soules et al. as this was known at the time of the invention, the combination would have predictable results, and as Holmes et al. indicate “Effectively, this new security device enables the second pattern to be substantially concealed from the user of a security printed document, card or other substrate on or verifiably within which the device is provided” (col. 2, lines 20-30), giving the printed document of Fritz et al. and Shoobridge and Soules et al. an extra layer of optional security.

Regarding claim 32, Fritz et al. and Shoobridge and Soules et al. disclose the document of claim 24. Fritz et al. and Shoobridge and Soules et al. do not explicitly disclose a security document or identification document. 



Fritz et al. and Shoobridge and Holmes et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Holmes et al., col. 2, lines 30-40). The combination of Holmes et al. with Fritz et al. and Shoobridge and Soules et al. will enable the use of a diffraction grating. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the diffraction grating of Holmes et al. with the invention of Fritz et al. and Shoobridge and Soules et al. as this was known at the time of the invention, the combination would have predictable results, and as Holmes et al. indicate “Effectively, this new security device enables the second pattern to be substantially concealed from the user of a security printed document, card or other substrate on or verifiably within which the device is provided” (col. 2, lines 20-30), giving the printed document of Fritz et al. and Shoobridge and Soules et al. an extra layer of optional security.

Regarding claim 33, Fritz et al. and Shoobridge and Soules et al. disclose the document of claim 29. Fritz et al. and Shoobridge and Soules et al. do not explicitly disclose a security document or identification document. 

Holmes et al. teach a security document or identification document (Security devices such as holograms and diffraction gratings have become well known for protecting identification articles such as credit cards and the like, col. 1, lines 5-10, “U.S. Pat. No. 4,184,700 describes the provision of a relief structure on a thermoplastic coating of an identification card or document which responds to incident, visible light to generate an interference pattern. U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction 

Fritz et al. and Shoobridge and Holmes et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Holmes et al., col. 2, lines 30-40). The combination of Holmes et al. with Fritz et al. and Shoobridge and Soules et al. will enable the use of a diffraction grating. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the diffraction grating of Holmes et al. with the invention of Fritz et al. and Shoobridge and Soules et al. as this was known at the time of the .

Claims 30, 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Soules et al. (US 5522623 A) and Holmes et al. (US 5483363 A) as applied to claim 26 above, further in view of Chapman et al. (US 20050230478 A1).

Regarding claim 30, Fritz et al. and Shoobridge and Soules et al. and Holmes et al. disclose the document of claim 26. Holmes et al. further indicate the diffraction grating provides a predetermined reflection pattern (U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different directions and this is used to provide an indication of whether a security device under test is authentic, col. 1, lines 15-20, first and second diffractive structures contained within a surface relief structure, the structures being such that the device responds to illumination at a first, visible wavelength, by a white light source to generate a first, visible pattern, col. 1, lines 40-55, reconstruct or form the machine readable pattern arising from the second diffractive structure, col. 8, line 60 - col. 9, line 15, first diffractive structure is formed by recording the interference pattern formed between the object and reference beams, as known in the art, col. 

Chapman et al. teach yielding an energy signature upon excitation by a radio spectrum energy source (“An RFID encoder is used in conjunction with a barcode print and apply system. The RFID encoder utilizes information obtained from a data stream from a host computer, from a corresponding barcode label, or other source to program an RFID label. The programmed label can then be applied with an integrated applicator or an external applicator. The RFID encoder can also verify that an RFID tag or label has been properly encoded and has the same content as the corresponding barcode label. The RFID can further verify that the barcode has been properly printed. If both barcode and RFID tag contain the correct data, both types of labels are attached to a package, enabling the package to be read optically and with radio frequency signals”, abstract, [0009], FIG. 4 is a block diagram of an RFID verify and apply system 400 according to another embodiment of the present invention in which the RFID system 400 is used in conjunction with an existing barcode print and apply machine 104 to attach both a barcode label and an RFID label. System 400 includes an RFID program and apply device 402 coupled to barcode scanner/verifier 404, [0035]).

Fritz et al. and Shoobridge and Chapman et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Chapman et al., abstract). The combination of Chapman et al. with Fritz et al. and Shoobridge and Soules et al. and Holmes et al. will enable the use of radio spectrum energy excitation of the ink. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the energy excitation range of Chapman et al. with the invention of Fritz et al. and Shoobridge and 

Regarding claim 31, Fritz et al. and Shoobridge and Soules et al. and Holmes et al. disclose the document of claim 30. Holmes et al. further indicate the pattern comprises a document type specific pattern (Security devices such as holograms and diffraction gratings have become well known for protecting identification articles such as credit cards and the like, col. 1, lines 5-10, “U.S. Pat. No. 4,184,700 describes the provision of a relief structure on a thermoplastic coating of an identification card or document which responds to incident, visible light to generate an interference pattern. U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different directions and this is used to provide an indication of whether a security device under test is authentic”, col. 1, lines 15-25, “This would be used as a security device for the authentication of documents, financial cards (such as credit cards, bank notes) or goods, by providing a brand protection label etc., as a security feature against counterfeiting and forgery with both visual and covert machine readable security. The device may also be incorporated in a passport, visa, identity card or license. Optionally the information in the machine readable image could vary from the visual image (e.g. batch encoded over a small number of variations) for use as an additional security feature for example for the decoding/verification of credit cards in ATMs,” col. 3, lines 1-15, “Examples of items which may incorporate the device are passports, passbooks, tickets, permits, licenses, financial transaction cards including cheque guarantee cards, charge cards, credit cards, cash withdrawal cards, electronic funds transfer cards, service .

Claims 39, 40, 45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) in view of Shoobridge (US 7185816 B1) in view of Soules et al. (US 5522623 A) in view of Chen et al. (US 20080148970 A1).

Regarding claims 39, Fritz et al. disclose a document comprising: a first surface; a second surface (paper articles, [0003], “The term "article" as used herein refers to any physical object that can be marked by printing. Without limitation, fabric and paper articles are preferred articles of the invention. The paper articles may be coated or non-coated as is known in the art”, [0005], [0019] [indicates a minimum of two surfaces in that it can have a front and back, and/or layers of coatings, or different regions within the front or back side]) in which the first surface comprises a first set of print structures and a second set of print structures, in which the first set of print structures and the second set of print structures collectively convey an encoded signal discernable from optical scan data representing at least a first portion of the first surface (printed logo, [0016], several pairs of metameric markings could be printed on the same article wherein each pair matches under a different light condition, [0018]), in which the first set of print structures is provided on the first surface with a first ink and the second set of print structures is provided on the first surface with a second, different ink, and in which the first ink and the second, different ink comprise a metameric pair (“Metamerism is an effect that 

While Fritz et al. imply the print structures collectively convey an encoded signal (claim 24, claim 49) and in which the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface (claim 39), another reference is provided to make this more explicit. Fritz et al. do not disclose the first set of print structures or the second set of print structures convey an encoded signal which presence of is imperceptible or nearly imperceptible to a human observer thereof, and in which the first set of print structures and the second set of print structures are positioned as a plurality of curving lines.

Shoobridge teaches a document comprising: a first surface; a second surface (A barcode symbol is typically an array of encoded elements that are printed directly on an object surface or on labels affixed to an object surface, col. 1, lines 10-30), in which the first surface comprises a first set of print structures and a second set of print structures (The color or shades of gray provides the current barcode symbology with a third dimension of information. The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, “A barcode symbol is typically an array of encoded elements that are printed directly on an object surface or on labels affixed to an object surface. Barcode symbols are typically read by optical techniques, such as by readers implementing scanning laser beams or handheld wands. Barcode symbols typically comprise bars and spaces with bars of varying widths representing strings of binary ones and spaces of varying widths representing binary zeros. The specific arrangement of bars or elements in a barcode symbol defines the character represented by the barcode symbol according to a set of rules and definitions specific to the code. This is referred to as the symbology of the code. The size of the bars and spaces is determined by the type of code used, as is the actual size of the bars and spaces. The number of characters per inch represented by the barcode symbol is referred to as the density of the symbol”, col. 1, lines 10-30, barcode structure comprises at least one pattern, col. 2, lines 15-40, front view of a label having a two-dimensional barcode with colored boxes, col. 3, lines 40-50, Fig. 1a, Fig. 2a, As shown in FIGS. 1a 1b, the spaces have a pattern of colors in addition to the patterned black bars 16. Barcode 12 includes a pattern of spaces having the colors blue, red, red, green, white and green, col. 4, lines 30-60), in which the first set of print structures and the second set of print structures collectively convey an encoded signal discernable from optical scan data representing at least a first portion of the first surface (“A barcode symbol 

Fritz et al. and Shoobridge are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30). The combination of Shoobridge with Fritz et al. will enable the use of a printed barcode. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the barcode of Shoobridge with the invention of Fritz et al. as this was known at the time of the invention, the combination would have predictable results, and as Shoobridge indicates “According to a preferred aspect of the present invention, a barcode symbol having an encoded symbology is provided with color or shades of gray to add additional information at the time of printing. The color or shades of gray provides the current barcode symbology with a third dimension of information, which can include manufacturing information, customer information, delivery information, lot numbers, delivery dates in addition to providing specific information on the type of symbology being 

Fritz et al. and Shoobridge do not disclose the first set of print structures or the second set of print structures convey an encoded signal which presence of is imperceptible or nearly imperceptible to a human observer thereof, and in which the first set of print structures and the second set of print structures are positioned as a plurality of curving lines.

Soules et al. teach the first set of print structures or the second set of print structures convey an encoded signal which presence of is imperceptible or nearly imperceptible to a human observer thereof (“Our coded document uses an essentially invisible bar code, typically only because the bar code is covered under the surface of the conventionally printed document. A "covered up" code which can be read only by an electro-optical reading means using light in the IR region is described in greater detail hereinbelow, though, in addition it may have a human-visible bar code as illustrated in FIG. 2 herein, col. 4, lines 65 -col. 5, line 5, the second bar code is not human-visible, col. 7, lines25-40, a clandestine bar code, namely one which cannot be read by the naked eye, col. 8, lines 5-15, invisible solution, col. 8, lines 15-35).
Soules et al. teach the presence of the encoded signal is imperceptible or nearly imperceptible to a human observer of the first set of print structures and the second set of print structures, and in which the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface (“Our coded document uses an essentially invisible bar code, typically only because the bar code is covered under the surface of the conventionally printed document. A "covered up" code which 

Fritz et al. and Shoobridge and Soules et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Soules et al., abstract). The combination of Soules et al. with Fritz et al. will enable the obfuscation of some of the information. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the concealment of Soules et al. with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Soules et al. indicate “It will now be evident that any coded document, coded as disclosed herein, can make it essentially tamper-proof, avoiding costly legal battles” (col. 11, lines 5-10), indicating the security benefit to the invention when combined with Fritz et al. and Shoobridge.

Fritz et al. and Shoobridge and Soules et al. do not disclose the first set of print structures and the second set of print structures are positioned as a plurality of curving lines.

Chen et al. teach the first set of print structures and the second set of print structures are positioned as a plurality of curving lines (“In the above discussion, the documents to be processed are generally hardcopy documents of any shape and size. The documents may be recorded on various mediums with flat or curved surfaces, such as paper, plastic, glass, and metal. The documents may take various forms such as sheets, forms, slip sheets, cover sheets, business cards, labels, identification cards, and name tags etc. The content on the documents include, in addition to the machine-readable data and the human-readable data, other optional 

Fritz et al. and Shoobridge and Soules et al. and Chen et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Soules et al., abstract; Chen et al., abstract). The combination of Chen et al. with Fritz et al. and Shoobridge and Soules et al. will enable the curvature of lines. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the curvature of Chen et al. with the invention of Fritz et al. and Shoobridge and Soules et al. as this was known at the time of the invention, the combination would have predictable results, and as Chen et al. indicate DataGlyphs allow for printing on a curved surface ([0051]), indicating the expansion of applications possible for the invention when combined with Fritz et al. and Shoobridge and Soules et al..

Regarding claim 40, Fritz et al. and Shoobridge and Soules et al. and Chen et al. disclose the document of claim 39. Shoobridge further indicates the first set of print structures and the second set of print structures are positioned to comprise line-art having curvature (barcode, abstract, col. 2, lines 35-55, col. 4, lines 30-60) [series of lines of a barcode interpreted as line art].

Regarding claim 45, Fritz et al. and Shoobridge and Soules et al. and Chen et al. disclose the document of claim 39. Shoobridge further indicates the first set of print structures are overprinted on or printed adjacent to the second set of print structures (The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, The color or shades of gray provides the current barcode symbology with a third dimension of information, which can include manufacturing information, customer information, delivery information, lot numbers, delivery dates in addition to providing specific information on the type of symbology being employed. The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, col. 1, line 60 - col. 2, line 15).

Regarding claim 47, Fritz et al. and Shoobridge and Soules et al. and Chen et al. disclose the document of claim 39. Shoobridge further indicates the first set of print structures and the second set of print structures collective convey an encoded signal discernable from optical scan data representing the first surface (Barcode symbols are typically read by optical techniques, col. 1, lines 10-30).

Claims 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Soules et al. (US 5522623 A) and .

Regarding claim 41, Fritz et al. and Shoobridge and Soules et al. and Chen et al. disclose the document of claim 39. Fritz et al. and Shoobridge and Soules et al. and Chen et al. do not disclose the first set of print structures and the second set of print structures are positioned to form an interference image.

Holmes et al. teach the first set of print structures and the second set of print structures are positioned to form an interference image (Security devices such as holograms and diffraction gratings have become well known for protecting identification articles such as credit cards and the like, col. 1, lines 5-10, “U.S. Pat. No. 4,184,700 describes the provision of a relief structure on a thermoplastic coating of an identification card or document which responds to incident, visible light to generate an interference pattern. U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different directions and this is used to provide an indication of whether a security device under test is authentic”, col. 1, lines 15-25, “This would be used as a security device for the authentication of documents, financial cards (such as credit cards, bank notes) or goods, by providing a brand protection label etc., as a security feature against counterfeiting and forgery with both visual and covert machine readable security. The device may also be incorporated in a passport, visa, identity card or license. Optionally the information in the machine readable image could vary from the visual image (e.g. batch encoded over a small number of variations) for use as an additional security feature for example for the 

Fritz et al. and Shoobridge and Holmes et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Holmes et al., col. 2, lines 30-40). The combination of Holmes et al. with Fritz et al. and Shoobridge and Soules et al. and Chen et al. will enable the use of a diffraction grating. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the diffraction grating of Holmes et al. with the invention of Fritz et al. and Shoobridge and Soules et al. and Chen et al. as this was known at the time of the invention, the combination would have predictable results, and as Holmes et al. indicate “Effectively, this new security device enables the second pattern to be substantially concealed from the user of a security printed document, card or other substrate on or verifiably within which the device is provided” (col. 2, lines 20-30), giving the printed document of Fritz et al. and Shoobridge and Soules et al. and Chen et al. an extra layer of optional security.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Soules et al. (US 5522623 A) and .

Regarding claim 43, Fritz et al. and Shoobridge and Soules et al. and Chen et al. disclose the document of claim 39. Fritz et al. and Shoobridge and Soules et al. and Chen et al. do not disclose the first set of print structures and the second set of print structures are positioned as sets of dots representing the plurality of curving lines.

Lizotte et al. teach a first set of print structures and a second set of print structures are positioned as sets of dots (“The most common form of barcode is a bar, that is, a series or sequence, of optically or magnetically readable parallel stripes of different widths etched, printed or imprinted on an object wherein the widths and locations of the stripes convey the information contained therein. Two dimensional barcodes have also be developed, wherein the information is represented by an array or dots or rectangles that are read by scanning in two dimensions, or directions”, [0081], For example, most barcodes are normally monochromatic, which limits information representation to the physical dimensions of the bars, dots and rectangles and the uses of barcodes to applications suitable for simple laser, magnetic or optical scanning methods, [0082]).

Fritz et al. and Shoobridge and Lizotte et al. are in the same art of printing special features on surfaces (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Lizotte et al., abstract). The combination of Lizotte et al. with Fritz et al. and Shoobridge and Soules et al. and Chen et al. will enable the use of a barcode composed of dots. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the dots of Lizotte et al. with the invention .

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Soules et al. (US 5522623 A) and Chen et al. (US 20080148970 A1) as applied to claim 39 above, further in view of Decker et al. (US 20020080992 A1).

Regarding claim 44, Fritz et al. and Shoobridge and Soules et al. and Chen et al. disclose the document of claim 39. Fritz et al. and Shoobridge and Soules et al. and Chen et al. do not disclose the second set of print structures comprises metallic dots formed in a reflection pattern on the first surface.

Decker et al. teach the second set of print structures comprises metallic dots formed in a reflection pattern on the first surface (A watermark decoder can read the halftone watermark from the pattern of reflective dots because a digital image captured of the hologram surface from a digital camera or scanner has light and dark areas corresponding to the presence or absence of a reflective metal dot. These light and dark areas are interpreted as a binary one or zero in a halftone image, [0076], As noted above, the robust watermark message may include a key indicating where the fragile watermark resides (e.g., which locations in a holographic image or pattern of metal dots, etc.). Alternatively, the fragile watermark may be wholly unrelated to the robust mark, [0085]).

Fritz et al. and Shoobridge and Decker et al. are in the same art of printing special features on a physical substrate (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Decker et al., abstract). The combination of Decker et al. with Fritz et al. and Shoobridge and Soules et al. and Chen et al. will enable the use of a pattern composed of metal dots. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the dots of Decker et al. with the invention of Fritz et al. and Shoobridge and Soules et al. and Chen et al. as this was known at the time of the invention, the combination would have predictable results, and as Decker et al. indicate this will have security applications ([0006]) this improving the security of the system described by Fritz et al. and Shoobridge and Soules et al. and Chen et al..

Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Soules et al. (US 5522623 A) and Chen et al. (US 20080148970 A1) as applied to claim 39 above, further in view of Rhoads et al. (US 20010022848 A1) [same assignee but published more than 1 year before US filing].

Regarding claim 46, Fritz et al. and Shoobridge and Soules et al. and Chen et al. disclose the document of claim 39. Fritz et al. and Shoobridge and Soules et al. and Chen et al. do not disclose the second set of print structures are provided as a shadow for the first set of print structures.

Rhoads et al. teach the second set of print structures are provided as a shadow for the first set of print structures (“Such "designing-in" of embedded information in security documents is 

Fritz et al. and Shoobridge and Rhoads et al. are in the same art of printing special features on a physical substrate (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Rhoads et al., [0111]). The combination of Rhoads et al. with Fritz et al. and Shoobridge and Soules et al. and Chen et al. will enable the use of a shadow feature. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the shadow of Rhoads et al. with the invention of Fritz et al. and Shoobridge and Soules et al. and Chen et al. as this was known at the time of the invention, the combination would have predictable results, and as Rhoads et al. indicate this can serve an aesthetic function ([0111]) this improving the appearance of the objects printed by Fritz et al. and Shoobridge and Soules et al. and Chen et al..

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Soules et al. (US 5522623 A) and Chen et al. (US 20080148970 A1) as applied to claim 39 above, further in view of Chapman et al. (US 20050230478 A1).

Regarding claim 48, Fritz et al. and Shoobridge and Soules et al. and Chen et al. disclose the document of claim 39. Fritz et al. further teach the second set of print structures is provided on the first surface in a pattern, the pattern yielding an energy signature upon excitation by an energy source (Metameric markings have different reflectance curves, [0008], “Reflectance readings are obtained from each colored marking at a fine grid of wavelengths using a precision spectrophotometer. The readings are then combined with the spectral emission curves of the copier light and incandescent light to compute the reflectance curves of each marking under the two light environments”, [0027]). Fritz et al. and Shoobridge and Soules et al. and Chen et al. do not disclose yielding an energy signature upon excitation by a radio spectrum energy source.

Chapman et al. teach yielding an energy signature upon excitation by a radio spectrum energy source (“An RFID encoder is used in conjunction with a barcode print and apply system. The RFID encoder utilizes information obtained from a data stream from a host computer, from a corresponding barcode label, or other source to program an RFID label. The programmed label can then be applied with an integrated applicator or an external applicator. The RFID encoder can also verify that an RFID tag or label has been properly encoded and has the same content as the corresponding barcode label. The RFID can further verify that the barcode has been properly printed. If both barcode and RFID tag contain the correct data, both types of labels are attached to a package, enabling the package to be read optically and with radio frequency signals”, abstract, [0009], FIG. 4 is a block diagram of an RFID verify and apply system 400 according to another embodiment of the present invention in which the RFID system 400 is used in conjunction with an existing barcode print and apply machine 104 to attach both a barcode label and an RFID label. System 400 includes an RFID program and apply device 402 coupled to barcode scanner/verifier 404, [0035]).
.

Claims 49, 50 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) in view of Shoobridge (US 7185816 B1) in view of Chapman et al. (US 20050230478 A1).

Regarding claims 49, Fritz et al. disclose a document comprising: a first surface; a second surface (paper articles, [0003], “The term "article" as used herein refers to any physical object that can be marked by printing. Without limitation, fabric and paper articles are preferred articles of the invention. The paper articles may be coated or non-coated as is known in the art”, [0005], [0019] [indicates a minimum of two surfaces in that it can have a front and back, and/or layers of coatings, or different regions within the front or back side]) in which the first surface comprises a first set of print structures and a second set of print structures, in which the first set of print structures and the second set of print structures collectively convey an encoded signal discernable from optical scan data representing at least a first portion of the first 

While Fritz et al. imply the print structures collectively convey an encoded signal (claim 24, claim 49) and in which the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface (claim 

Shoobridge teaches a document comprising: a first surface; a second surface (A barcode symbol is typically an array of encoded elements that are printed directly on an object surface or on labels affixed to an object surface, col. 1, lines 10-30), in which the first surface comprises a first set of print structures and a second set of print structures (The color or shades of gray provides the current barcode symbology with a third dimension of information. The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, “A barcode symbol is typically an array of encoded elements that are printed directly on an object surface or on labels affixed to an object surface. Barcode symbols are typically read by optical techniques, such as by readers implementing scanning laser beams or handheld wands. Barcode symbols typically comprise bars and spaces with bars of varying widths representing strings of binary ones and spaces of varying widths representing binary zeros. The specific arrangement of bars or elements in a barcode symbol defines the character represented by the barcode symbol according to a set of rules and definitions specific to the code. This is referred to as the symbology of the code. The size of the bars and spaces is determined by the type of code used, as is the actual size of the bars and spaces. The number of characters per inch represented by the barcode symbol is referred to as the density of the symbol”, col. 1, lines 10-30, barcode structure comprises at least one pattern, col. 2, lines 15-40, front view of a label having a two-dimensional barcode with colored boxes, col. 3, lines 40-50, Fig. 1a, Fig. 2a, As shown in FIGS. 1a 1b, the spaces have a pattern of colors in addition to the patterned black bars 16. Barcode 12 includes a pattern of spaces having the colors blue, 

Fritz et al. and Shoobridge are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30). The combination of Shoobridge with Fritz et al. will enable the use of a printed barcode. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the barcode of Shoobridge with the invention of Fritz et al. as this was known at the time of the invention, the combination would have predictable results, and as Shoobridge indicates “According to a preferred aspect of the present invention, a barcode symbol having an encoded symbology is provided with color or shades of gray to add additional information at the time of printing. The color or shades of gray 

Fritz et al. and Shoobridge do not disclose the second set of print structures is provided on the first surface in a pattern, the pattern yielding an energy signature upon excitation by a radio spectrum energy source.

Chapman et al. teach a second set of print structures is provided on the first surface in a pattern, the pattern yielding an energy signature upon excitation by a radio spectrum energy source (“An RFID encoder is used in conjunction with a barcode print and apply system. The RFID encoder utilizes information obtained from a data stream from a host computer, from a corresponding barcode label, or other source to program an RFID label. The programmed label can then be applied with an integrated applicator or an external applicator. The RFID encoder can also verify that an RFID tag or label has been properly encoded and has the same content as the corresponding barcode label. The RFID can further verify that the barcode has been properly printed. If both barcode and RFID tag contain the correct data, both types of labels are attached to a package, enabling the package to be read optically and with radio frequency signals”, abstract, [0009], FIG. 4 is a block diagram of an RFID verify and apply system 400 according to another embodiment of the present invention in which the RFID system 400 is used in conjunction with an existing barcode print and apply machine 104 to attach both a 

Fritz et al. and Shoobridge and Chapman et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Chapman et al., abstract). The combination of Chapman et al. with Fritz et al. and Shoobridge will enable the use of radio spectrum energy excitation of the ink. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the energy excitation range of Chapman et al. with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Chapman et al. indicate this enables the package to be read with multiple techniques (abstract), making the system more robust.

Regarding claim 50, Fritz et al. and Shoobridge and Chapman et al. disclose the document of claim 49. Shoobridge further indicates the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface (The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, The color or shades of gray provides the current barcode symbology with a third dimension of information, which can include manufacturing information, customer information, delivery information, lot numbers, delivery dates in addition to providing specific information on the type of symbology being employed. The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, col. 1, line 60 - col. 2, line 15 [by printing some encoded information in one color over other encoded information of another color, this indicates some locations are obscured]).

Regarding claim 56, Fritz et al. and Shoobridge and Chapman et al. disclose the document of claim 49. Shoobridge further indicates the first set of print structures are overprinted on or printed adjacent to the second set of print structures (The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, The color or shades of gray provides the current barcode symbology with a third dimension of information, which can include manufacturing information, customer information, delivery information, lot numbers, delivery dates in addition to providing specific information on the type of symbology being employed. The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, col. 1, line 60 - col. 2, line 15).

Claims 51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Chapman et al. (US 20050230478 A1) as applied to claim 49 above, further in view of Chen et al. (US 20080148970 A1).

Regarding claim 51, Fritz et al. and Shoobridge and Chapman et al. disclose the document of claim 49. Shoobridge further indicates the first set of print structures and the second set of print structures are positioned to comprise line-art (barcode, abstract, col. 2, lines 35-55, col. 4, lines 30-60) [series of lines of a barcode interpreted as line art]. Fritz et al. and Shoobridge and Chapman et al. do not disclose line-art comprising curvature.

Chen et al. teach line-art comprising curvature (“In the above discussion, the documents to be processed are generally hardcopy documents of any shape and size. The documents may be 

Fritz et al. and Shoobridge and Chen et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Chen et al., abstract). The combination of Chen et al. with Fritz et al. and Shoobridge and Chapman et al. will enable the curvature of lines. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the curvature of Chen et al. with the invention of Fritz et al. and Shoobridge and Chapman et al. as this was known at the time of the invention, the combination would have predictable results, and as Chen et al. indicate DataGlyphs allow for printing on a 

Regarding claim 53, Fritz et al. and Shoobridge and Chapman et al. disclose the document of claim 49. Shoobridge further indicates the first set of print structures and the second set of print structures are positioned as a plurality of parallel lines (barcode, abstract, col. 2, lines 35-55, col. 4, lines 30-60) [series of lines of a barcode interpreted as parallel lines]. Fritz et al. and Shoobridge and Chapman et al. do not disclose a plurality of curving lines. 

Chen et al. teach the first set of print structures and the second set of print structures are positioned as a plurality of curving lines (“In the above discussion, the documents to be processed are generally hardcopy documents of any shape and size. The documents may be recorded on various mediums with flat or curved surfaces, such as paper, plastic, glass, and metal. The documents may take various forms such as sheets, forms, slip sheets, cover sheets, business cards, labels, identification cards, and name tags etc. The content on the documents include, in addition to the machine-readable data and the human-readable data, other optional information embodied as text, image, or both”, [0046], “A known advantage of self-clocking glyph codes such as DataGlyphs is that they ordinarily have an unobtrusive visual appearance. Another advantage associated with DataGlyphs is that, unlike most barcodes, they are flexible in shape and size. Their structure and robust error correction also make them suitable for curved surfaces and other situations where barcodes fail”, [0051], “Being machine detectable, the DataGlyphs may be visible or invisible to human eyes. When invisibility of the DataGlyphs is desired, one can use suitable materials that are human invisible but machine detectable based on the material's infrared reflectivity, the material's high resolution spectral detail, the material's 

Fritz et al. and Shoobridge and Chen et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Chen et al., abstract). The combination of Chen et al. with Fritz et al. and Shoobridge and Chapman et al. will enable the curvature of lines. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the curvature of Chen et al. with the invention of Fritz et al. and Shoobridge and Chapman et al. as this was known at the time of the invention, the combination would have predictable results, and as Chen et al. indicate DataGlyphs allow for printing on a curved surface ([0051]), indicating the expansion of applications possible for the invention when combined with Fritz et al. and Shoobridge and Chapman et al..

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Chapman et al. (US 20050230478 A1) as applied to claim 49 above, further in view of Holmes et al. (US 5483363 A).

Regarding claim 52, Fritz et al. and Shoobridge and Chapman et al. disclose the document of claim 49. Fritz et al. and Shoobridge and Chapman et al. do not disclose the first set of print structures and the second set of print structures are positioned to form an interference image.



Fritz et al. and Shoobridge and Holmes et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Holmes et al., col. 2, lines 30-40). The combination of Holmes et al. with Fritz et al. and Shoobridge and Chapman et al. will enable the use of a diffraction grating. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the diffraction grating of Holmes et al. with the invention of Fritz et al. and Shoobridge and Chapman et al. as this was known at the time of the invention, the combination would have predictable results, and as Holmes et al. indicate “Effectively, this new security device enables the second pattern to be substantially concealed from the user of a security printed document, card or other substrate on or verifiably within which the device is provided” (col. 2, lines 20-30), giving the printed document of Fritz et al. and Shoobridge and Chapman et al. an extra layer of optional security.

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Chapman et al. (US 20050230478 A1) as applied to claim 49 above, further in view of Lizotte et al. (US 20060174531 A1).

Regarding claim 54, Fritz et al. and Shoobridge and Chapman et al. disclose the document of claim 49. Fritz et al. and Shoobridge and Chapman et al. do not disclose the first set of print structures and the second set of print structures are positioned as sets of dots.

Lizotte et al. teach a first set of print structures and a second set of print structures are positioned as sets of dots (“The most common form of barcode is a bar, that is, a series or sequence, of optically or magnetically readable parallel stripes of different widths etched, 

Fritz et al. and Shoobridge and Lizotte et al. are in the same art of printing special features on surfaces (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Lizotte et al., abstract). The combination of Lizotte et al. with Fritz et al. and Shoobridge and Chapman et al. will enable the use of a barcode composed of dots. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the dots of Lizotte et al. with the invention of Fritz et al. and Shoobridge and Chapman et al. as this was known at the time of the invention, the combination would have predictable results, and as Lizotte et al. indicate this is what barcodes are classically composed of, and as this will expand the applicability of the printed barcodes described by Shoobridge to ballistics (Lizotte et al, [0003]).

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Chapman et al. (US 20050230478 A1) as applied to claim 49 above, further in view of Decker et al. (US 20020080992 A1).

Regarding claim 55, Fritz et al. and Shoobridge and Chapman et al. disclose the document of claim 49. Fritz et al. and Shoobridge and Chapman et al. do not disclose the second set of print structures comprises metallic dots formed in a reflection pattern on the first surface.

Decker et al. teach the second set of print structures comprises metallic dots formed in a reflection pattern on the first surface (A watermark decoder can read the halftone watermark from the pattern of reflective dots because a digital image captured of the hologram surface from a digital camera or scanner has light and dark areas corresponding to the presence or absence of a reflective metal dot. These light and dark areas are interpreted as a binary one or zero in a halftone image, [0076], As noted above, the robust watermark message may include a key indicating where the fragile watermark resides (e.g., which locations in a holographic image or pattern of metal dots, etc.). Alternatively, the fragile watermark may be wholly unrelated to the robust mark, [0085]).

Fritz et al. and Shoobridge and Decker et al. are in the same art of printing special features on a physical substrate (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Decker et al., abstract). The combination of Decker et al. with Fritz et al. and Shoobridge and Chapman et al. will enable the use of a pattern composed of metal dots. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the dots of Decker et al. with the invention of Fritz et al. and Shoobridge and Chapman et al. as this was known at the time of the invention, the combination would have predictable results, and as Decker et al. indicate this will have security applications ([0006]) this improving the security of the system described by Fritz et al. and Shoobridge and Chapman et al..

Claims 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) and Chapman et al. (US 20050230478 A1) as applied to claim 49 above, further in view of Rhoads et al. (US 20010022848 A1) [same assignee but published more than 1 year before US filing].

Regarding claim 57, Fritz et al. and Shoobridge and Chapman et al. disclose the document of claim 49. Fritz et al. and Shoobridge and Chapman et al. do not disclose the second set of print structures are provided as a shadow for the first set of print structures.

Rhoads et al. teach the second set of print structures are provided as a shadow for the first set of print structures (“Such "designing-in" of embedded information in security documents is facilitated by the number of arbitrary design choices made by security document designers. A few examples from U.S. banknotes include the curls in the presidents' hair, the drape of clothing, the clouds in the skies, the shrubbery in the landscaping, the bricks in the pyramid, the fill patterns in the lettering, and the great number of arbitrary guilloche patterns and other fanciful designs, etc. All include curves, folds, wrinkles, shadow effects, etc., about which the designer has wide discretion in selecting local luminance, etc. Instead of making such choices arbitrarily, the designer can make these choices deliberately so as to serve an informational--as well as an aesthetic—function”, [0111]).

Fritz et al. and Shoobridge and Rhoads et al. are in the same art of printing special features on a physical substrate (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Rhoads et al., [0111]). The combination of Rhoads et al. with Fritz et al. and Shoobridge and Chapman et al. will enable the use of a shadow feature. It would have been obvious at the time of the invention to ..

Allowable Subject Matter
Claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above claims are allowable as the specified range is not in more common practice until later dates. US 20190296831 A1 (“As the sensed intensity of the frequency components of the optical sideband correspond to a corresponding power level of an RF frequency, they hyperspectral radiometer may simultaneously detect plural RF frequencies in real time. For example, using only 8 channels, the entire frequency range from 50-75 GHz may be detected with ˜3 GHz spacing or less in resolution. Spectral resolution can be tailored by adjusting the fiber lengths in the AWG 60′ to adjust the optical path lengths. If finer resolution is desired, operation could be limited to one side of the absorption edge (e.g., of the antenna), e.g., from US 20050046584 A1 indicates “One method of solving this problem is to transmit an interrogation signal in the many GHz range which is modulated at the hundred MHz range. At the SAW transducer, the transducer is tuned to the modulated frequency”, however does not specify what comprises “many GHz” and also is not in the same art as the application. US 20060026017 A1 indicates “Environmental conditions such as rain and smog must be considered when deploying RF systems that transmit at frequencies above 10 GHz because these conditions degrade the signal path and shorten the maximum range for a given data link”, however this again does not go up to 75GHz and is not in the same art. Finally WO 2004/109611 A1 indicates “The invention relates to a reliable and rapid registration of articles that are equipped with a barcode and/or an RFID tag at a self-service checkout. Said registration is achieved by the integration of a barcode scanner and an RFID reader into the goods registration zone. To prevent a duplicate registration of articles that are equipped with both a barcode and an RFID tag (transponder), the barcode scanner and the RFID tag are connected to a data processing device, so that if the registration of an article is duplicated, only one price is charged” “Various radio-based transmission technologies are possible or customary: LF systems in the frequency range of 100-300 kHz, RF systems at 433 MHz or 867 MHz and high-frequency microwave systems, mostly at the frequencies 2.4 GHz, 5.8 GHz, 9.5 GHz or 24 GHz work. Transponders in the kHz frequency range have ranges of a few centimeters”. While this is the closest art found, again this only goes up to 24GHz.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661